Citation Nr: 9901343	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1982.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an August 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for an eye injury.  


FINDINGS OF FACT

There is no evidence of record showing the incurrence of an 
eye injury during service, and no competent medical evidence 
demonstrating a nexus between any current eye disorder and 
the veterans service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
an eye injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303(a) 
(1998).  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question with regard to the veterans claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background

The veteran essentially contends that she is entitled to 
service connection for residuals of an eye injury which she 
sustained during service.  In her application for VA 
benefits, the veteran stated that she sees dots and that her 
eye hurts her from time to time.  

The veterans service medical records do not contain any 
record of an eye injury.  Upon examination for enlistment 
into service, the veterans vision was noted to be 20/20.  
In March 1982, she underwent an optometry screening, and it 
appears that her vision was 20/20;  no abnormalities were 
apparent from the screening report.  There is no record of 
examination at separation from service.  The veterans period 
of active service was one month and 23 days.  The veterans 
DD Form 214 indicates the reason for her separation from 
service was TRAINEE DISCHARGE PROGRAM (TDP) MARGINAL OR 
NONPRODUCTIVE.

In July 1996, the RO requested that the veteran submit 
additional records in connection with her claim for service 
connection.  The veteran was specifically asked to provide 
evidence showing treatment for her claimed injury following 
service.  The veteran responded in August 1996 via telephone, 
and reported that treatment records from the period following 
her separation from service were not available, and that 
after she moved to Houston, she treated her eye injury 
herself.

In August 1997, the veteran submitted a substantive appeal in 
which she contended that during service, she incurred an 
injury to her eye when she was hit with the bayonet of a 
rifle.  She stated that her eye had not been right since 
the injury.  She stated that she had a scar, that her eye 
sometimes totally blinks out and that she saw black and 
yellow spots across her line of sight.  She further reported 
that she was discharged as a result of the injury.  

In January 1998, the veteran submitted a written statement 
signed by her mother, in which the veterans mother stated 
that in 1982, while the veteran was in basic training, she 
received a telephone call from the veterans sergeant, who 
informed the veterans mother that the veteran had been 
injured.  According to her statement, the sergeant stated 
that the veteran was struck in the eye with a bayonet gun and 
that he would give the veteran an honorable discharge and 
send her home.  The veterans mother reported that the 
veteran was seen several times by a physician for complaints 
of eye pain and blurred vision.  She stated that these 
symptoms continued to affect the veteran to the present.

In January 1998, the veteran also submitted a medical 
treatment record showing treatment in December 1997 by a Dr. 
U.  The treatment record stated that the veteran reported 
recurrent irritation, redness and floaters in the left eye, 
and that she reported the incurrence of a left eye injury 16 
years earlier, the result of being hit with a bayonet while 
in the military.  The physician stated an impression of 
vitreous floaters and 20/20 vision.  The physician noted 
that the impression was consistent with a history of trauma, 
adding that the etiology of course can be multifactorial. 

In February 1998, the veteran was afforded a Travel Board 
hearing before the undersigned member of the Board.  The 
veteran testified as to the incurrence of the left eye 
injury, stating that she was required to carry her rifle at 
sling arms when working on garbage detail, and that one day, 
as she was returning from garbage detail, she was hit in the 
left eye by the bayonet or top level of the rifle.  According 
to the veterans representative, she was hit in two places, 
on the outside of her left eye, and just below the eyebrow.  
The veteran demonstrated a scar on the skin outside and above 
her left eye, the result of stitches required by the 
laceration.  She testified that at the time of the accident, 
she was rushed to the hospital, and that she was very scared 
and did not know what papers she was signing.

The veteran testified that when she returned from the 
hospital, the sergeant asked her if she thought she could 
stay.  She testified that she called her parents and spoke to 
her mother, telling her what had happened.  After that, she 
testified, she was discharged from the service.  She 
testified that when she returned home, she complained about 
the eye, and was taken to a Dr. M. in Minneapolis, who gave 
her drops for her left eye.  She testified that the on-going 
symptoms consisted of spots, floaters and other things 
running through her eye.  She testified that she was treated 
from approximately 1983 to 1986, and then moved to Texas.  
She testified that she began receiving treatment while in 
Texas, and that the condition had continued and would 
sometimes get worse from the change in seasons or other 
causes.  She testified that she sometimes awoke with big red 
spots in her eye.  She testified that her physician told her 
that this was the result of her in-service injury. 

The veteran testified that she was treated during service for 
the left eye injury and that she was discharged as a result 
of the injury, and that she does not know why there was no 
official record of the injury.  She testified that she had 
documentation from service stored at her parents home, but 
that the briefcase in which it was stored was stolen.  The 
veteran also testified that she had attempted to locate 
treatment records from Dr. M., but that the office apparently 
did not save records from that period, as there was not 
microfiche available at the time.

The veteran testified that Dr. U. treated her in 1991 and 
again in 1997.  She confirmed that she had submitted a record 
of her treatment, and that the VA would have to obtain 
further records from the physician.  She testified that Dr. 
U. told her that the current symptoms of floaters and scarred 
shields were due to the in-service injury.

In May 1998, the Board remanded the veterans claim in order 
to allow the RO to review the medical treatment report from 
Dr. U. and the statement submitted by the veterans mother.  
The veteran submitted this evidence after the claim was last 
evaluated by the RO, and she did not waive review by the RO.  
Thus, pursuant to 38 C.F.R. § 19.37(a), the case was returned 
for RO review of that evidence.  In September 1998, the RO 
issued a supplemental statement of the case in which it 
evaluated this additional evidence, and continued the denial 
of the veterans claim.  

Legal Analysis

As noted above, the threshold question regarding this issue 
is whether the veterans claim for service connection for 
residuals of an eye injury is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The United States Court of Veterans Appeals (Court) has held 
that, in order for a claim to be well-grounded, there must be 
a current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In the case at hand, the veterans service medical records do 
not show that she incurred any injury to her left eye during 
her brief period of service.  Nor does her DD-214 show that 
she was separated on the basis of an in-service injury.  The 
veteran was unable to provide medical treatment records from 
the period immediately following her discharge from service, 
as these were reportedly destroyed.  The earliest medical 
evidence showing treatment or diagnosis for a left eye 
disability is dated in December 1997.  The veteran testified 
that she was treated by this same physician in approximately 
1991, some nine years after the alleged injury.  

The Board acknowledges the veterans testimony and the 
statement provided by her mother, regarding the facts 
surrounding the veterans claimed in-service injury and her 
complaints and treatment following her discharge from 
service.  However, the record does not show that either the 
veteran or her mother possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for testimony regarding a medical nexus 
between current disability and service to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Furthermore, the Board notes that the evidence of record does 
not contain any competent medical evidence showing a causal 
relationship between the veterans current complaints or 
condition with service.  The veteran has contended that the 
current eye discomfort and floaters are related to her in-
service injury.  However, again, her opinion as to the 
etiology of her current complaint does not suffice as the 
necessary nexus evidence pursuant to Espiritu and Grottveit.

The Board notes that the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993);  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996);  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board 
finds that Dr. Us characterization of the veterans current 
condition of vitreous floaters as being consistent with a 
history of trauma, together with the further attenuating 
statement, etiology of course can be multifactorial is 
representative of a speculative medical opinion, which makes 
a general observation, and does not state the existence of a 
probable or likely relationship between the veterans current 
complaint and service. 

Furthermore, the Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
See Black v. Brown, 5 Vet. App. 177 (1993);  Swann v. Brown, 
5 Vet. App. 229 (1993);  Reonal v. Brown, 5 Vet. App. 458 
(1993);  Guimond v. Brown, 6 Vet. App. 69 (1993).  There is 
no evidence showing that the veteran in fact incurred an eye 
injury during service which resulted in any defect.  There is 
no evidence of any medical treatment or evaluation which 
confirms the existence of an eye abnormality prior to 1997.  
Dr. Us December 1997 opinion is clearly based on the 
veterans report of the in-service injury.  The Board 
therefore finds the opinion of Dr. U. to be of limited value 
in determining whether a causal connection exists between the 
veterans current complaint and service.

There being no probative evidence of either the incurrence of 
residuals of an eye injury during service, and no competent 
evidence of a causal relationship between her current 
condition and service, the veteran has failed to present a 
well-grounded claim for service connection for residuals of 
an eye injury pursuant to the criteria required by Caluza v. 
Brown, 7 Vet. App. 498, 506, and the benefit sought on appeal 
is denied. 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of an eye injury is 
denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
